Citation Nr: 1704130	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-15 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Sister




ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a psychiatric disability.  

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDINGS OF FACT

1.  A March 1990 rating decision denied service connection for chronic schizophrenia, paranoid type.  The Veteran was informed in writing of the adverse decision and his appellate rights in April 1990.  The Veteran did not subsequently submit a notice of disagreement with the decision.  

2.  After the March 1990 rating decision additional relevant original service personnel records were received.  

3.  Chronic schizophrenia, paranoid type was diagnosed in March 1990.  




CONCLUSION OF LAW

Because relevant service records were received following the March 1990 denial of service connection for a psychiatric disability, the Veteran's claim of entitlement to service connection for a psychiatric disability must be reconsidered.  38 C.F.R. § 3.156(c) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, absent the filing of a notice of disagreement within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2016).  

A claim for which there is a final decision shall be reconsidered regardless of whether new and material evidence is submitted if relevant official service department records that existed, but had not been procured at the time of the decision are subsequently procured.  38 C.F.R. § 3.156(c)(1) (2016).  Relevant service department records include those that are related to a claimed in-service event, injury, or disease regardless of whether or not the Veteran is mentioned by name.  38 C.F.R. § 3.156(c)(1) (2016).  Excluded are service department records that VA could not have procured because they did not exist or because the claimant failed to provide sufficient information for them to be identified, located, and procured from the appropriate source.  38 C.F.R. § 3.156 (c) (2) (2016).

In August 1989, the Veteran claimed service connection for a psychiatric disability.  That claim was denied in a March 1990 rating decision.  Following that denial the Veteran did not initiate an appeal and in April 1991 the decision became final.  38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302(a), 20.1103 (2016).  The Veteran initiated a request to re-open the claim in March 2009.  An April 2010 rating decision denied the request to reopen the claim based on a lack of new and material evidence.

Service medical records do not include personnel records.  The Veteran's September 1973 service personnel records were procured after the March 1990 denial.  Those records document behavioral changes in the Veteran while he was stationed at a United States Navy Facility in Antigua, West Indies.  The information contained in the records relates to the Veteran's claim for service connection for a psychiatric disability and his assertion that he was diagnosed while in service.  The Veteran's service personnel records, which include detailed documentation about behavioral changes, changes in appearance, and commitment to the job, were available, identifiable, and obtainable, but were not of record at the time of the previous denial and therefore not taken into consideration.
 
The Board finds that no analysis of whether new and material evidence has been received to reopen service connection for a psychiatric disability is necessary because reconsideration must be undertaken.  The effect of reconsideration is that the previous adverse decision is to be reviewed.


ORDER

Entitlement to service connection for a psychiatric disability must be reconsidered.  To that extent only, the appeal is granted.


REMAND

In August 2009, the Veteran requested all medical records regarding treatment for a psychiatric disability.  A note in the file indicates that the Veteran received a psychiatric examination in 1991 by the Social Security Administration (SSA), but the file does not contain a copy of that examination.  To date, there is no indication in the Veteran's file that those documents have been obtained.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Those records may provide information pertinent to the claims on appeal.  Accordingly, any available disability claim records from the SSA should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA any decisions and records pertinent to the Veteran's claim for SSA disability benefits, to include any medical records concerning that claim.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.

2.  Contact the Veteran and request that he provide information as to all treatment for a psychiatric disability since service, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

3.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from November 2016 to present.  

4.  Then, schedule the Veteran for a VA examination, by a psychiatrist who has not previously examined him, to determine the nature and etiology of the diagnosed psychiatric disability.  The psychiatrist must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided. The examiner is requested to reconcile the findings in prior VA examination reports.  Specifically, the psychiatrist's opinion should address the following:

(a) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability had its onset during service, or is otherwise related to active service.  In providing the opinion, the examiner must discuss the service personal records and the significance, if any, of the September 1973 record showing that the Veteran was exhibiting a change in behavior and appearance.  The examiner must explain whether or not that incident is an example of a psychosis symptom in service.  The examiner must also consider the Veteran's statements and statements from siblings regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(b) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that a psychosis developed within one year of separation from service.

5.  Then, readjudicate the claim with consideration of the entire evidentiary record.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


